Case 5:19-cv-01698-JC Document 24 Filed 07/13/20 Page 1 of 1 Page ID #:1198



 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ELSA MATA PERALTA,                       )   Case No.: 5:19-cv-01698-JC
                                              )
10               Plaintiff,                   )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
11       v.                                   )   ATTORNEY FEES AND EXPENSES
     ANDREW SAUL,                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12                                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $2,300.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   Date: July 13, 2020
22                             _________________/s/__________________
                               HONORABLE JACQUELINE CHOOLJIAN
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
